UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



    JUAN ESPINAL,
                                                             08-cr-242 (ARR)
                    Petitioner,                              09-cr-683 (ARR)
                                                             16-cr-349 (ARR)
                    — against —                              19-cv-6522 (ARR)

    UNITED STATES OF AMERICA,                                Not for print or electronic publication

                    Respondent.
                                                             Opinion & Order



ROSS, United States District Judge:

         On January 17, 2020, I entered an order denying petitioner Juan Espinal’s motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Espinal then filed a pro se motion

for reconsideration of that order pursuant to Federal Rule of Civil Procedure 59(e) and Local Civil

Rule 6.3. For the reasons set forth below, Espinal’s motion is denied.

                                         BACKGROUND

         The facts regarding Espinal’s underlying criminal cases and his petition pursuant to 28

U.S.C. § 2255 are set forth fully in my Opinion & Order denying § 2255 relief. See Op. & Order

1–4, Jan. 17, 2020, ECF No. 1355 (“Jan. O&O”).1 Briefly, Espinal raised two claims in his § 2255

petition, related to a 2017 sentencing proceeding and a term of supervised release that I revoked.

First, he argued that he received ineffective assistance of counsel in connection with the 2017

sentencing proceeding. Jan. O&O at 3. Espinal claimed that, when he asked his attorney about the

possibility of filing an appeal, his attorney advised him that he could not appeal because he had



1
    ECF numbers correspond to the docket for case number 08-cr-242.
waived the right to appeal in his plea agreement. Id. According to Espinal, this advice was deficient

because despite the waiver, he retained the right to appeal some aspects of his sentencing. Id.

Second, Espinal argued that I lacked jurisdiction to revoke his term of supervised release. See id.

at 4.

        I concluded that Espinal’s § 2255 petition was untimely and, accordingly, did not decide it

on the merits. See id. at 5. In particular, I concluded that Espinal’s petition was untimely under §

2255(f)(4). Id. at 8–11. Subsection 2255(f)(4) sets a one-year limitation period that runs from “the

date on which the facts supporting the claim or claims presented could have been discovered

through the exercise of due diligence.” 28 U.S.C. § 2255(f)(4). I first concluded that Espinal’s

ineffective assistance of counsel claim was untimely under § 2255(f)(4). Jan. O&O at 9–10.

Espinal claimed to have only learned about his sentencing counsel’s ineffectiveness in September

2019; before then, he did not know that an assertion that he had no right to appeal whatsoever

would have been incorrect. See id. at 9. I determined that Espinal did “not claim to have only

recently discovered any new ‘facts,’ but rather to have only recently discovered the law[.]” Id.

(internal citations omitted). I also determined that at Espinal’s sentencing proceeding, I made clear

that despite his plea agreement, he “may have retained the right to appeal certain aspects of his

sentencing.” Id. Accordingly, I could not “credit his claim that he only learned in September 2019

that he had a right to file a notice of appeal despite his appeal waiver, and that accordingly, his

counsel provided deficient advice.” Id. at 9–10. I then concluded that Espinal’s claim regarding

the revocation of supervised release was also untimely. Id. at 10–11. Finally, I declined to hold a

hearing because “[n]o material facts regarding the timeliness of [Espinal’s] motion [were] in

dispute.” Id. at 14.

        In his motion for reconsideration, Espinal argues that I “overlooked and/or misunderstood”



                                                 2
his claim. Mot. for Recons. 1, ECF No. 1363. Specifically, Espinal argues that in his § 2255

petition, he claimed “that he did not know, and could not have discovered until recently (through

an exercise of due diligence) that his attorney had made a material misrepresentation to him

regarding his right to appeal. What counsel did or did not do constitutes a ‘fact’ – not law.” Id.

According to Espinal, “[t]he question . . . is whether [he] could have learned earlier, through the

exercise of due diligence, the ‘fact’ that counsel’s representation was a lie[.]” Id. Espinal claims

that I improperly relied on Wims v. United States by asking “when a duly diligent person in

[p]etitioner’s circumstances would have discovered that no appeal had been filed” because Espinal

was not claiming that his attorney “failed to file a requested appeal.” Wims v. United States, 225

F.3d 186, 190 (2d Cir. 2000); Mot. for Recons. 1. Rather, I “was required to determine when a

defendant in [his] position (not in Wim[s]’s position), acting with reasonable and due diligence,

would have learned that his attorney lied to him about his ability and right to appeal.” Mot. for

Recons. 1–2. Espinal further argues that I should have held an evidentiary hearing—that I

“overlooked and did not consider facts . . . which conclusively establish that he was told he could

not appeal, and that misinformation effectively deprived [him] of an appeal that he would have

taken.” Id. at 2. Finally, Espinal claims that the advice that I gave him at sentencing regarding his

right to appeal was deficient. See id. at 2. Espinal does not seek reconsideration of my decision

with respect to his claim regarding my revocation of his term of supervised release.

                                           DISCUSSION

        Under Federal Rule of Civil Procedure 59(e), “[a] motion to alter or amend a judgment

must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). Under

Local Civil Rule 6.3, except as provided in Federal Rule 59 or certain other Federal Rules, “a

notice of motion for reconsideration . . . shall be served within fourteen . . . days after the entry of



                                                   3
the Court’s determination of the original motion[.]” Local Civ. R. 6.3. “There shall be served with

the notice of motion a memorandum setting forth concisely the matters or controlling decisions

which [movant] believes the Court has overlooked.” Id. Espinal’s motion for reconsideration is

timely under Rule 59(e), and I will assume that it is timely under Local Rule 6.3. 2

        The standards governing the adjudication of motions brought under Rule 59(e) and those

brought under Local Rule 6.3 “are the same[.]” In re Facebook, Inc., IPO Secs. & Derivative Litig.,

43 F. Supp. 3d 369, 373 (S.D.N.Y. 2014), aff’d sub nom. Lowinger v. Morgan Stanley & Co. LLC,

841 F.3d 122 (2d Cir. 2016). “[A] court may grant reconsideration where the party moving for

reconsideration demonstrates an ‘intervening change in controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.’” Id. at 373 (quoting

Schoolcraft v. City of New York, 298 F.R.D. 134, 136 (S.D.N.Y. 2014)). Reconsideration under

either Rule “is an extraordinary remedy to be employed sparingly in the interests of finality and

conservation of scarce judicial resources.” Id. (quoting Ferring B.V. v. Allergan, Inc., No. 12 Civ.

2650(RWS), 2013 WL 4082930, at *1 (S.D.N.Y. Aug. 7, 2013)); see also Shrader v. CSX Transp.,

Inc., 70 F.3d 255, 256–57 (2d Cir. 1995) (recognizing that standard governing motions for

reconsideration is strict).3



2
  I entered the order denying Espinal’s § 2255 petition on January 17, 2020. The instant motion
was stamped as “filed” by the Clerk’s office on February 6, 2020. If I applied the prison mailbox
rule—which provides that I must consider a pro se prisoner’s papers as filed on the date on which
he delivered them to prison officials, see Noble v. Kelly, 246 F.3d 93, 97 (2d Cir. 2001)—I would
find that Espinal “filed” the instant motion either on the postmark date (February 4) or on the date
stated at the top of his letter (January 27), see Hardy v. Conway, 162 F. App’x 61, 62 (2d Cir.
2006) (summary order) (“[D]istrict courts in this circuit have tended to assume that prisoners’
papers were given to prison officials on the date of their signing.”); Mot. for Recons. 1, 3. In any
case, his motion is timely under Rule 59(e). Only if I deem his motion filed on January 27 is it
timely under Local Rule 6.3. Because I ultimately conclude that Espinal is not entitled to relief
under either Rule, I do not need to determine the precise filing date.
3
  The Supreme Court of the United States will decide this term whether a timely Rule 59(e) motion
is a second or successive habeas petition—at least with respect to § 2254 petitions—as it has
                                                 4
       Here, Espinal has not argued that the controlling law has changed or that new evidence has

become available, and I find no clear error or manifest injustice in my denial of Espinal’s § 2255

petition. Espinal only recently learned that his attorney “made a material misrepresentation to him

regarding his right to appeal” because he only recently discovered what the law is regarding the

effect of appeal waivers. Mot. for Recons. 1. That is, Espinal’s attorney assertedly “lied” by

advising him “that he could not appeal” because of the waiver in his plea agreement when, in fact,

a defendant may retain the right to appeal some aspects of his conviction or sentencing

notwithstanding a waiver. Id. It is this retention of the right to appeal—a principle of law—that

Espinal only recently discovered. Thus, my conclusion that Espinal’s petition was not timely under

§ 2255(f)(4) because Espinal had not recently discovered any facts that a person using due

diligence could not have discovered earlier was not clearly erroneous. See Jan. O&O at 8–9.

       A hearing on the timeliness of Espinal’s § 2255 petition was not warranted. Even if I

credited Espinal’s factual assertion—that his attorney told him he could not appeal at all—as true,

Espinal’s petition would have been untimely, as this fact was not one that Espinal claimed to have

only recently learned. See Mot. for Recons. 2. And no hearing on the issue of “when a person in

[Espinal’s] circumstances (exercising due diligence) would have discovered that his lawyer lied”

was necessary or even appropriate. Id. As I reasoned in my January Opinion & Order, that a

petitioner is pro se and could not have identified his claims for relief any earlier does not make his

petition timely. Jan O&O at 9; see Johnson v. United States, 544 U.S. 295, 311 (2005) (“[W]e

have never accepted pro se representation alone or procedural ignorance as an excuse for

prolonged inattention when a statute’s clear policy calls for promptness[.]”).



previously decided is the case with certain Rule 60(b) motions to reconsider § 2254 rulings. See
Banister v. Davis, 139 S. Ct. 2742 (2019) (mem.); Gonzalez v. Crosby, 545 U.S. 524, 530–36
(2005).
                                                  5
       Finally, it was not clearly erroneous or manifestly unjust for me to conclude, based on the

transcript from Espinal’s sentencing, that I made clear that he might have retained some right to

appeal. See Jan. O&O at 9; Sentencing Tr. Gov’t Ex. B at 14:24–15:7, ECF No. 1347-2. Thus, I

cannot credit Espinal’s assertion that my “lack of advice” at sentencing “effectively deprived [him]

of any knowledge that he had a right to appeal[.]” Mot. for Recons. 2.

                                         CONCLUSION

       For the reasons set forth above, Espinal’s motion for reconsideration is denied.



SO ORDERED.

Dated: February 12, 2020                                             _______/s/____________
       Brooklyn, NY                                                  Allyne R. Ross
                                                                     United States District Judge




                                                 6
